Citation Nr: 0121281	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-25 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia; and, if so, whether service connection is 
warranted for this disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1978 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the RO determined that the veteran had submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for schizophrenia and denied entitlement on the 
merits.  Entitlement to service connection for schizophrenia 
was initially denied by RO decision of May 1987.  The veteran 
filed a notice of disagreement in April 1999, and a statement 
of the case (SOC) was issued in May 1999.  The veteran 
submitted a substantive appeal in December 1999, with no 
hearing requested.


FINDINGS OF FACT

1.  In May 1987, the RO denied the veteran's claim of 
entitlement to service connection for schizophrenia.  The 
veteran did not file a timely notice of disagreement.

2.  Evidence received since the May 1987 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  The May 1987 decision is the final disallowance of the 
claim for entitlement to service connection for schizophrenia 
of record, as the veteran did not file a timely appeal.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2000).

2.  New and material evidence has been presented to reopen 
the previously denied claim for entitlement to service 
connection for schizophrenia.  38 U.S.C.A. §§ 1110, 5107, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection, the Board must independently address the 
question.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).  In 
determining whether newly proffered evidence is material, the 
credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
May 1987 RO decision that denied entitlement to service 
connection for schizophrenia.  The May 1987 decision is the 
final disallowance of the claim of record, as the veteran did 
not file a timely appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a).

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and that further case development is warranted 
(as outlined in the REMAND portion of this decision).  Newly 
submitted evidence includes a February 1999 letter submitted 
by a private physician at the Richmond Behavioral Health 
Authority, who opined that, based on a review of the 
veteran's service medical records, medical history, and 
clinical observation of the veteran, there were possible 
signs of schizophrenia during the veteran's military service.  
The Board finds that the letter constitutes new and material 
evidence, as it may substantiate a link between current 
schizophrenia and the veteran's active military service.  The 
February 1999 letter is therefore of such significance that 
it must be considered (with the other evidence of record) to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for schizophrenia.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for schizophrenia has been submitted.  
Accordingly, to this extent, the appeal is granted.


REMAND

Further development is warranted to comply with the duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated the concept of a 
well-grounded claim (thus superseding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) and redefined VA's duty to assist the veteran 
regarding his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001)).  The Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. § 
5103).  Furthermore, reasonable efforts must be made to 
obtain records (including private records) that the veteran 
sufficiently identifies and a medical examination must be 
made available when the evidence of record is insufficient 
for rendering a decision on the claim.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98 (codified as 
amended at 38 U.S.C.A. § 5103A).  

The Board observes that Richmond VA Medical Center (VAMC) 
outpatient treatment records dated February 1987 to March 
1987 appear in the claims folder.  However, in his original 
application for compensation submitted in February 1987, the 
veteran mentioned he had been treated at the Richmond VAMC 
from "1985 to now."  Furthermore, the Richmond VAMC 1987 
hospitalization summary of record indicated that the veteran 
was previously hospitalized in November 1985, and that 
further psychological testing and treatment would be provided 
in the future.  Complete treatment records from the Richmond 
VAMC should be obtained and associated with the claims 
folder.  See 38 U.S.C.A. § 5103A.

The Board notes that the Richmond Behavioral Health Authority 
has been identified as a source of relevant treatment.  As 
treatment records originating from that facility may provide 
insight into the nature of the veteran's schizophrenia, 
pursuant to the duty to assist the veteran, attempts should 
be made to obtain the same.  Id.

Additionally, the Board notes that the veteran submitted to 
the RO excerpts from his service personnel records and 
indicated that such records provide evidence substantiating 
his claim.  Complete service personnel records should be 
obtained, as they may be helpful in the adjudication of the 
veteran's claim.  Id.

Finally, the Board finds that a VA examination is warranted, 
as there is insufficient evidence to make a determination on 
the merits.  Id.  The Board acknowledges the medical opinion 
dated in February 1999, expressed by J. Kim, M.D., of the 
Richmond Behavioral Health Authority.  However, Dr. Kim's 
statements regarding the veteran's military history and the 
basis of his medical opinion are unclear. 

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.


Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claim for service connection for 
schizophrenia, with particular attention 
to any evidence demonstrating continuing 
symptoms of schizophrenia since his 
discharge.  Evidence may include the 
names and/or addresses of medical 
treatment sources, medical records 
showing treatment of the claimed 
disability (including medical opinions as 
to etiology), employment physical 
examinations, insurance examinations, lay 
statements by witnesses, or personal 
testimony.  Specifically, the RO should 
inquire as to the following:

I.  Who were the veteran's 
employers since his discharge from 
service?  Are there administrative 
records (such as employment 
physicals) available from the 
veteran's former employers, to 
include his temporary labor 
placement agency, Children's 
Hospital, and the facility that 
hired him as a security guard?  

II.  Is there any post-service 
medical evidence concerning the 
veteran's claimed disorder prior to 
Richmond VAMC hospitalization in 
November 1985?

All records identified and not previously 
acquired should be associated with the 
claims folder upon obtaining 
authorization, to include complete 
treatment records from the Richmond 
Behavioral Health Authority and the 
Richmond VAMC.  If any records requested 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  The RO should request service 
personnel records from the National 
Personnel Records Center (NPRC), to 
include any court martial and incident 
reports.  If any records requested are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence (or 
alternate evidence) on their own.

4.  Jin Tek Kim, MD should be contacted 
and asked to elaborate on his medical 
opinion of February 1999 that there were 
possible early signs and symptoms of 
schizophrenia during the veteran's 
military service.  

5.  After associating with the claims 
folder any documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
psychiatric examination to diagnose any 
schizophrenia and determine its 
relationship to military service.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
Such examination should include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.

The physician should address the 
following:

I.  Whether it is at least as likely as 
not that any current schizophrenia had 
its onset in the veteran's active 
military service; if not, when was the 
disability first manifest.

II.  Whether schizophrenia indisputably 
was present before service.  If so, is it 
at least as likely as not that the 
disability underwent an increase in 
severity in service.  If so, is any 
increase indisputably the result of the 
natural progress of the disability.

III.  Comment on the medical opinion 
submitted by J. Kim dated in February 
1999.

Use of the italicized language above in 
formulating responses is requested.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of 
its determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims folder is returned to 
the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide 



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


